DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments 
In response to the “Claim Objections” section on page 6, the Applicant the claim objection has been overcome and therefore the claim objection section is withdrawn.  
In response to the “Claim Interpretation Under 112(f)”, on pages 6-9 the Applicant argues that the invocation under 112(f) of the term “liquid applicator implement” is erroneous because it is introduced in the preamble and it incorporates all of the structure listed and further that the advancing in the forward direction of travel is not a function but simply describes an orientation of the liquid 
The Applicant further argues that the invocation under 112(f) of the term “controller” in the limitation, “said controller receives said generated first and second output signals”, should not invoke 112(f) because there is no function associated with this phrase, rather the receipt of the signals is a structural recitation of the controller. The Applicant further argues that the term is within a “wherein” clause which simply provides context by which the first and second output signals are communicated. These arguments are not persuasive. The act of receiving the first and second signals and outputting modified position signals are functions performed by the controller and the claim does not provide any structure for the generic term “controller”. While, the limitations are within a “wherein” clause, they still describe the function of an element, the “controller” that is actively claimed. Therefore, the 112(f) invocation is proper. 
The Applicant further argues that the invocation under 112(f) of the term “navigation controller” in the limitation, “said navigation controller causes said steering control system to steer the vehicle” should not invoke 112(f) because there is no function associated with this limitation, rather the phrase in the “wherein” clause simply describes the consequences of the controller. This argument is not persuasive. The act of steering the vehicle is a function performed by the generic term “navigation controller” and the claim does not provide any structure for the term “navigation controller”. Therefore, the 112(f) invocation is proper. 
In response to the “103 Rejections” section on pages 10-14, the Applicant argues that the prior art does not disclose the breakaway mounting assembly as detailed in the claim limitations, including: “(ii) a breakaway mounting assembly pivotally securing an upper end of the support rod to the liquid applicator implement, the breakaway mounting assembly including: a stationary bracket attached to the liquid applicator implement, the stationary bracket having an upper end and a lower end extending downwardly from the upper end toward the soil surface; a pivoting bracket having an upper end pivotally attached toward the upper end of the stationary bracket about a horizontal pivot axis oriented transverse to the forward direction of travel of the liquid applicator implement, the support rod secured to and supported by the pivoting bracket; a magnet disposed between the lower end of the stationary bracket and a lower end of the pivoting bracket, the magnet having a magnetic force sufficient to maintain the lower end of the pivoting bracket in a normal operating position in which the lower end of the pivoting bracket is in magnetic engagement with the lower end of the stationary bracket until the lower end of the support rod encounters an obstruction that exerts a force sufficient to overcome the magnetic force, whereupon the pivoting bracket pivots rearwardly about the horizontal pivot axis to a breakaway position in which the lower end of the pivoting bracket is out of magnetic engagement with the lower end of the stationary bracket until the obstruction is passed, whereupon the pivoting bracket pivots forwardly about the horizontal pivot axis and returns to the normal operating position”. This argument is persuasive. Therefore, the rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “… wherein said controller receives said generated first and second output signals …”, “… wherein said navigation controller causes said steering control system to steer the vehicle …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	A “controller” is interpreted to be generic computer hardware because it receives signals from an alignment sensor and signals via CAN bus 712 as shown in Fig. 6 Controller 710 and detailed in paragraph [0029]. It also includes instructions/ algorithms for receiving generated output signals and providing a modified position signal to the navigation controller as detailed in paragraphs [0031, 0035, 0037] and Fig. 11. 
	A “navigation controller” is interpreted to be generic computer hardware because it receives signals via the CAN bus 712 as shown in Fig. 6 Navigation Controller 730 and detailed in paragraphs [0029-0030]. It also includes instructions/ algorithms for receiving signals from the controller and providing appropriate signals to a system controlling steering as detailed in paragraphs [0037] and Fig. 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The prior art Schiecher et al. (US 2018/0317372 A1) (Schiecher et al. ‘372) discloses a liquid applicator implement incorporating an automated steering system with drop assemblies including a riser, base unit and dribble hoses. Furthermore, Schiecher et al. ‘372 discloses a navigation controller, a steering control system responsive to the navigation controller, a location determining receiver that generates signals indicative of position and a correction system, including a controller and alignment sensor. The correction system controller is in communication with the location-determining receiver, the alignment sensor and navigation controller. The alignment sensor is supported by the liquid applicator implement and comprises a support rod and sensor housing as described in the claim language, including that the housing has a rearward end with a greater width than the lateral width of 
The prior art Stroller et al. (WO 2018/017995) discloses that the base unit of the drop assembly can have a rearward end having a lateral width greater than a lateral width of the forward end.  
Examiner’s Note: Support for teaching reference is found in provisional application 62/365,824.
The prior art Schleicher et al. (US 9,921,064 B2) (Schleicher et al. ‘064) discloses that the location determining receiver is a GPS that includes a determination of heading and the controller outputs a modified vehicle position signal corresponding to a latitude and longitude from the GPS receiver shifted by an offset distance.   
The prior art Phan et al. (US 2016/0174454 A1) discloses that an alignment sensor can have a breakaway mounting assembly whereupon when the lower end of the support rod encounters an obstruction that exerts a force significant enough to overcome the breakaway force, the support rod pivots rearwardly about the horizontal pivot axis to a break away position. See Fig. 8 and 10 and paragraphs [0053-0054]. 
The prior art Schiecher et al. ‘372, Stroller et al., Schleicher et al. ‘064 and Phan et al. fail to disclose an alignment sensor with some of the specifics of the breakaway mounting assembly as described in the claim language including: a stationary bracket attached to the liquid applicator implement, the stationary bracket having an upper end and a lower end extending downwardly from the upper end toward the soil surface; a pivoting bracket having an upper end pivotally attached to the upper end of the stationary bracket about a horizontal pivot axis oriented transverse to the forward direction of travel of the liquid applicator implement, the support rod secured to and supported by the 
108962711v1The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619